Case 2:18-cv-00484-JAK-PJW Document 43 Filed 07/02/20 Page 1 of 1 Page ID #:295

                                                                        JS-6
  1
  2
                                                                         7/2/2020
  3
  4
  5
  6
  7                          UNITED STATES DISTRICT COURT
  8                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10   Francisco Duarte,                         Case No. 2:18-cv-00484-JAK (PJWx)
 11                  Plaintiff,                 JUDGMENT
 12   v.
 13   Carlos Flores; and Does 1-10,
 14                  Defendants.
 15
 16         On May 28, 2020, the Court granted-in-part and denied-in-part Plaintiff’s
 17   Motion for Summary Judgment. Therefore, Plaintiff is the prevailing party, and
 18   judgment is entered as follows:
 19         Defendant Carlos Flores shall provide accessible parking marked and
 20         reserved for persons with disabilities in compliance with the 2010 Americans
 21         With Disabilities Act Standards for Accessible Design at the property located
 22         at or about 8217 Somerset Boulevard, Paramount, California, to the extent
 23         that such changes or modifications have not already been completed.
 24
            IT IS SO ORDERED.
 25
 26   Dated: July 2, 2020               _________________________________
 27                                          John A. Kronstadt
                                             United States District Judge
 28
